DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response, see section “Objection to Claims” on page 10 of REMARKS, filed 10/05/2020, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 1, 4, 7, 9, 11, 14 and 15 has been withdrawn. 
Applicant’s response, see section “Claim Rejections – 35 U.S.C. §112” on pages 10-11 of REMARKS, filed 10/05/2020, with respect to Claim Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and Claim Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “the second rotational speed is a rotational speed of the drying drum at which the object is raised by rotation of the drying drum and then DROPPED to a lower portion of the drying drum” in lines 5-7, CAPITAL emphasis added.  However, Specification of the instant application recites “Moreover, whenever the drying drum 11 rotates once, the drying object is raised and then is LOWERED, and thus, even when the drying drum 11 rotates counterclockwise for a time which is shorter than a clockwise time, an effect of dusting off the drying object may be sufficiently obtained.”, paragraph [41], CAPITAL emphasis added. This is NEW MATTER rejection.
Claim 6 recites the limitation “wherein the first set time is DIFFERENT from the second set time.”, CAPITAL emphasis added.  In this case, is the first set time different from the second set time in a sequence number of the step? Or, is the first set time different from the second set time in an amount of time such as the first set time is shorter than the second set time or the first set time is longer than the second set time?  However, Specification of the instant application recites “Moreover, the second set time t2 may be 30 second, but without being limited thereto, may be set to an arbitrary time which is 
Claim 9 recites the limitation “wherein the method further comprises terminating the dusting mode based on determining that the third set time has elapsed from the input of the start command.”, in lines 5-6, BOLD and ITALIC emphasis added.  However, Fig. 3 of the instant application shows that the dusting mode is terminated or end base on determining the sixth set time is elapsed. This is NEW MATTER rejection.
Claim 14 recites the limitation “wherein the sixth set time OVERLAPS the third set time;”, in line 3, CAPITAL emphasis added.  However, Specification of the instant application does not originally disclose such claim limitation. This is NEW MATTER rejection.
Claim 15 recites the limitation “further comprising: after the third set time elapsed from the input of the start command, rotating the drying drum ALTERNATELY in the first direction and the second direction until reaching the sixth set time from the input of the start command.”, in line 3, CAPITAL emphasis added.  However, Fig. 3 of the instant application shows that after the third set time elapsed from the input of the start command, rotating the drying drum in the first direction and then in the second direction until reaching the sixth set time from the input of the start command. There is no rotating the drying drum ALTERNATELY or BY TURNS ONE AFTER THE OTHER in the first direction and in the second direction until reaching the sixth set time from the input of the start command.  This is NEW MATTER rejection.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the first set time is DIFFERENT from the second set time.”, CAPITAL emphasis added.  In this case, it is unclear what the “different” limitation means.  Is the first set time different from the second set time in a sequence number of the step? Or, is the first set time different from the second set time in an amount of time such as the first set time is shorter than the second set time or the first set time is longer than the second set time?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang Figs. 1-11 (US 2015/0089832; hereinafter Kang’s figs. 1-11).

    PNG
    media_image1.png
    638
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    650
    469
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    524
    671
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    764
    315
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    759
    330
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    748
    306
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    352
    455
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    349
    485
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    335
    472
    media_image10.png
    Greyscale

Regarding claim 1, Kang’s figs. 1-11 shows a method (fig. 6A-9) for controlling a dryer (1, fig. 1), the method comprising: 
based on selection of a dusting mode (bedding-dusting operation, [0066-0067]) and input of a start command (300, fig. 6A), rotating a drying drum (12, fig. 2)([0045], [0128]) at a first rotational speed (100RPM in step 302, fig. 6A) in a first direction (FORWARD DIRECTION in step 302, fig. 6A) for a first set time (304, fig. 6A); 
after rotating the drying drum (12, fig. 2) in the first direction (FORWARD DIRECTION in step 302, fig. 6A) for the first set time (304, fig. 6A), rotating the drying drum (12, fig. 2) at a second rotational speed (100RPM in step 310, fig. 6A) in a second direction (BACKWARD DIRECTION in step 310, fig. 6A) opposite to the first direction (FORWARD DIRECTION in step 302, fig. 6A) for a second set time (312, fig. 6A) such that dust on an object (bedding, Abstract, [0066]) in the drying drum (12, fig. 2) is separated from the object (bedding, Abstract, [0066]); and 
rotating a drying fan (66, fig. 2) while rotating the drying drum (12, fig. 2) (start DRIVING BLOWER FAN in step 300, fig. 6A, until STOPPING BLOWER FAN in step 362, fig. 6C) in the first direction (FORWARD DIRECTION in step 302, fig. 6A) or the second direction (BACKWARD DIRECTION in step 310, fig. 6A), 
wherein rotating the drying drum (12, fig. 2) in the first direction (FORWARD DIRECTION in step 302, fig. 6A) comprises: 
after rotating the drying drum (12, fig. 2) in the second direction (BACKWARD DIRECTION in step 310, fig. 6A) for the second set time (312, fig. 6A), rotating the drying drum (12, fig. 2) again in the first direction (FORWARD DIRECTION in step 322, fig. 6B) while rotating the drying fan (66, fig. 2) such that the separated dust is an outside (space between item 12 and item 11, fig. 2; 62, fig. 2) of the drying drum (12, fig. 2) by air flow generated by the drying fan (66, fig. 2).  

Regarding claim 2, Kang’s figs. 1-11 shows wherein: 
the first rotational speed (100RPM in step 302, fig. 6A) is a rotational speed of the drying drum (12, fig. 2)([0128])  at which the object (bedding, Abstract, [0066]) is in contact with an inner circumference surface of the drying drum (12, fig. 2), and 
the second rotational speed (100RPM in step 310, fig. 6A) is a rotational speed of the drying drum (12, fig. 2) at which the object (bedding, Abstract, [0066]) is raised by rotation of the drying drum (12, fig. 2) and then dropped to a lower portion of the drying drum (12, fig. 2) (the object or bedding would raise by rotation of the drying drum 12 and then would drop and/or lower to a lower portion of the drying drum).

Regarding claim 4, Kang’s figs. 1-11 shows wherein rotating the drying drum (12, fig. 2) and the drying fan (66, fig. 2) comprises independently rotating separate driving motors (motor of item 66, 12, ANNOTATED fig. 2) to rotate the drying fan (66, fig. 2) and the drying drum (12, fig. 2) in the same direction or in opposite directions.

Regarding claim 5, Kang’s figs. 1-11 shows wherein rotating the drying fan (66, fig. 2) comprises: 
while rotating, the drying drum (12, fig. 2) in the second direction (BACKWARD DIRECTION in step 310, fig. 6A), rotating the drying fan (66, fig. 2) such that the air flow is generated inside the drying drum (12, fig. 2) regardless of a rotational direction of the drying 

Regarding claim 16, Kang’s figs. 1-11 shows further comprising: 
after rotating the drying drum (12, fig. 2) in the first direction (FORWARD DIRECTION in step 302, fig. 6A), determining whether the drying drum (12, fig. 2) has rotated for the first set time (304, fig. 6A); and 
based on determining that the drying drum (12, fig. 2) has rotated for the first set time (304, fig. 6A), stopping rotation (306, fig. 2) of the drying drum (12, fig. 2).

Regarding claim 20, Kang’s figs. 1-11 shows wherein rotating the drying fan (66, fig. 2) comprises rotating the drying fan (66, fig. 2) (start DRIVING BLOWER FAN in step 300, fig. 6A, until STOPPING BLOWER FAN in step 362, fig. 6C) while rotating the drying drum (12, fig. 2) in the first direction (FORWARD DIRECTION in step 302, fig. 6A) and the second direction (BACKWARD DIRECTION in step 310, fig. 6A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang’s figs. 1-11 as applied to claim 1 above, and in view of Kang Figs. 12-13 (US 2015/0089832; hereinafter Kang’s figs. 12-13).

    PNG
    media_image11.png
    637
    463
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    648
    477
    media_image12.png
    Greyscale


Regarding claim 3, Kang’s figs. 1-11 discloses the method of claim 1 above, but does not disclose wherein rotating the drying drum and the drying fan comprises rotating a single motor to rotate the drying drum and the drying fan at the same speed and in the same direction.
Kang’s figs. 12-13 teaches rotating the drying drum (Kang’s figs. 12-13, 3020, fig. 13) and the drying fan (Kang’s figs. 12-13, 3061, fig. 13) comprises rotating a single driving motor (Kang’s figs. 12-13, 3031, fig. 13) to rotate the drying drum (Kang’s figs. 12-13, 3020, fig. 13) and the drying fan (Kang’s figs. 12-13, 3061, fig. 13) at the same speed and in the same direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the method for controlling a dryer of Kang’s figs. 1-11 with the step of rotating the drying drum and the drying fan comprises rotating a single driving motor to rotate the drying drum and the drying fan at the same speed and in the same direction, as taught by Kang’s figs. 12-13, for providing a simplified design of the dryer with less quantities of components which would result in reducing the component cost.  Thus, the manufacturing cost is reduced and thus benefits the consumer. 

Allowable Subject Matter
Claims 7-8, 10-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762